         Case 1:20-cv-00048-DMT-CRH Document 10 Filed 05/18/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Arturo Rodriguez,                       )
                                        )
                Plaintiff,              )       ORDER GRANTING PLAINTIFF LEAVE TO
                                        )       TO FILE AN AMENDED COMPLAINT
         vs.                            )
                                        )
Toyota Motor Credit Corporation,        )       Case No. 1:20-cv-048
                                        )
                Defendant.              )


         Plaintiff initiated an action against defendant in Small Claims Court, Burleigh County, North

Dakota, with the submission of a“Claim Affidavit” dated March 4, 2020. (Doc. No. 1-2). Seeking

to recover $9,800.00 plus court cost from defendant, he alleges:

         30 & 60 days late mark on credit report. Payment system has not worked on account
         for 2+ years causing payments to not register. Haven good this issue resolved in the
         past but continues to malfunction. Autopay, online payment and phone payments do
         not work on account. Cannot get a mortgage due to their 30 and 60 day late errors.

(Id.).

          On March 26, 2020, defendant removed this small claims action to this Court based on

federal question jurisdiction under 28 U.S.C. §§ 1331 and 1441. (Doc. No. 1). On March 16, 2020,

it filed a Motion to Dismiss pursuant to the Fed. R. Civ. P. 12(b)(6). It asserts that plaintiff has not

met the basic pleading requirements of Rule 8 of the Federal Rules of Civil Procedure and thus

cannot maintain his claim against it.

         On May 7, 2020, plaintiff filed a response in opposition to defendant’s motion. He requests,

among other things, leave to file an amended complaint.

         Judge Traynor has referred this matter to the magistrate judge for preliminary consideration.

For the reasons that follow, I shall grant plaintiff leave to file an amended complaint and, in the

                                                   1
      Case 1:20-cv-00048-DMT-CRH Document 10 Filed 05/18/20 Page 2 of 3



interim, hold in abeyance my recommendation regarding the disposition of defendant’s motion.

        Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading to contain a "short

and plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8

(a)(2). To meet the minimal pleading requirements of Rule 8(a)(2) of the Federal Rules of Civil

Procedure, something more is required than simply expressing a desire for relief and declaring an

entitlement to it. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 n.3 (2007) ("Bell

Atlantic"). The complaint must state enough to "give the defendant fair notice of what the ... claim

is and the grounds upon which it rests." Erickson v. Pardus, 551 U.S. at 93 (quoting Bell Atlantic,

550 U.S. at 555); see also Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints must

allege sufficient facts to state a claim).

        Rule 12(b)(6) of the Federal Rules of Civil Procedure mandates the dismissal of a claim if

there has been a failure to state a claim upon which relief can be granted. In order to survive a

motion to dismiss under Fed. Civ. P. 12(b)(6), “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A plaintiff must show that success on the merits is more than a “sheer possibility.”

Id. A complaint is sufficient if its “factual content . . . allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. The court must accept all

factual allegations as true, except for legal conclusions or “formulaic recitation of the elements of

a cause of action.” Id. at 681. Pro se complaints are held to less stringent standards than formal

pleadings drafted by lawyers. Detailed factual allegations are not necessary under the Rule 8

pleading standard, rather a plaintiff must set forth grounds of its entitlement to relief which “requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action will


                                                   2
      Case 1:20-cv-00048-DMT-CRH Document 10 Filed 05/18/20 Page 3 of 3



not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not “suffice if

it tenders a naked assertion devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(2009).

          Plaintiffs’ “Claim Affidavit” fails to give defendant fair notice of what plaintiff’s claim is

and the grounds upon which it rests. However, I recognize that plaintiff is proceeding pro se. I also

appreciates that the rules governing small-claims pleadings are different than the rules in federal

court. Consequently, I will afford plaintiff the chance to amend his pleadings and in so doing “flesh

out” his claim before addressing defendant’s motion. See e.g., Milakovich v. L.J. Ross Assocs.,

Inc., No. 19-CV-1353-PP, 2020 WL 620186, at *2 (E.D. Wis. Feb. 10, 2020) (affording plaintiff

in an action removed from small claims court the opportunity to amend his pleadings).

          Accordingly, plaintiff’s request for leave to file an amended complaint is GRANTED.

Plaintiff shall have until July 1, 2020, to file a file amended complaint that sets forth the basis for

his claim against defendant. In setting forth the basis for his claim, plaintiff should identify what

statutes he believes defendant violated, and what exactly the defendant did to violate that these

statutes. Plaintiff is also strongly encouraged to seek out legal representation in this matter.

          IT IS SO ORDERED.

          Dated this 18th day of May, 2020.

                                                 /s/ Clare R. Hochhlater
                                                 Clare R. Hochhalter, Magistrate Judge
                                                 United States District Court




                                                    3
